 


109 HR 3681 IH: Anti-Price Gouging Act of 2005
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
109th CONGRESS
1st Session
H. R. 3681 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Conyers (for himself, Mr. Nadler, Mr. Meehan, Mr. Scott of Virginia, Ms. Zoe Lofgren of California, Mr. Delahunt, Ms. Linda T. Sánchez of California, Ms. Wasserman Schultz, Ms. Jackson-Lee of Texas, Mr. Thompson of Mississippi, Mr. Jefferson, Mr. Schiff, Mr. Taylor of Mississippi, Mr. Crowley, Mr. Sanders, Mr. Van Hollen, Mr. Case, Ms. Watson, Mr. Capuano, Mr. Boren, Mr. Filner, Mr. Kucinich, Mr. McDermott, Ms. McCollum of Minnesota, Mr. Weiner, Mr. George Miller of California, Mr. Larson of Connecticut, Mr. Al Green of Texas, Ms. Lee, Ms. Kilpatrick of Michigan, Ms. Carson, Mrs. Maloney, Mr. Cleaver, Ms. Roybal-Allard, Mr. Inslee, and Mr. Serrano) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Clayton Act to make unlawful price gouging for necessary goods and services during Presidentially declared times of national disaster. 
 
 
1.Short titleThis Act may be cited as the Anti-Price Gouging Act of 2005. 
2.AmendmentThe Clayton Act (15 U.S.C. 12 et seq.) is amended by adding at the end thereof the following: 
 
28.  
(a)During any time of national disaster, it shall be unlawful for any person engaged in commerce, in the course of such commerce, to sell, lease, or license, or to offer to sell, lease, or license, any necessary good or service at an unconscionable price in the United States. For purposes of determining whether a price is unconscionable, the following shall be considered: 
(1)Whether the price charged or offered by the person grossly exceeded both— 
(A)the price charged by the person for the same or a similar good or service during the 10-day period immediately preceding the time of national disaster; and 
(B) the price at which the person usually offers the same or a similar good or service. 
(2)Whether the price charged or offered by the person grossly exceeded the price at which the same or a similar good or service was readily obtainable in the relevant trade area during the 10-day period immediately preceding the time of national disaster. 
(3) Whether the price charged or offered by the person was attributable solely to an additional cost incurred by the person in connection with the sale, lease, or license of the good or service, including an additional cost imposed by the person's source. Proof that the person incurred such additional cost during the time of national disaster shall be prima facie evidence that the price charged or offered during such time of national disaster was not unconscionable. 
(4)Whether the price charged or offered by the person was attributable solely to a regular seasonal or holiday adjustment in the price charged or offered for the good or service. Proof that the person regularly increased the price for the good or service during a similar period occurring in the time of national disaster shall be prima facie evidence that the price charged or offered during such time of national disaster was not unconscionable during such similar period. 
(b)For purposes of this section— 
(1)the term necessary good or service means any good or service for which demand does, or is likely to, increase as a consequence of the national disaster and includes, but is not limited to, water, ice, consumer food items or supplies, property or services for emergency cleanup, emergency supplies, communication supplies and services, medical supplies and services, home heating fuel, building materials and services, tree removal supplies and services, freight, storage services, housing, lodging, transportation, and motor fuels; and 
(2)the term time of national disaster means the period during which there is in effect a declaration of a major disaster, or a declaration of an emergency, issued by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122 et seq.).. 
 
